DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/993,761 on June 29, 2022. Please note: Claims 1, 14 and 18 have been amended. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7, 16 and 17 are objected to because of the following informalities:
	In lines 2-3 of Claim 3 and Claim 16: “a first outermost peripheral touch electrode” and “a second outermost peripheral touch electrode” should read “the first outermost peripheral touch electrode” and “the second outermost peripheral touch electrode” because claim 1 already recites “a first outermost peripheral touch electrode” and “a second outermost peripheral touch electrode”.
	In lines 1-4 of Claim 4 and Claim 17: “a first touch line” and “a second touch line” should read “the first touch line” and “the second touch line” because claim 1 already recites “a first touch line” and “a second touch line”.
Claims 5-7 depend on claim 4, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160041651 A1), hereinafter Nakamura, in view of Kim et al. (US 20180129352 A1), hereinafter Kim, in further view of No et al. (US 20180018053 A1), hereinafter No, in further view of Ono et al. (US 20160313860 A1; previously cited on Applicant’s IDS dated 05/16/2019), hereinafter Ono, and in further view of Lin et al. (US 20140333556 A1), hereinafter Lin.

Regarding Claim 1, Nakamura teaches:
A touch display device (FIGS. 1 and 2) comprising: 
a substrate (FIG. 1: 2) including an active area and a non-active area disposed outside the active area (See paragraph [0035]; See FIG. 2: the Examiner is interpreting the area covered by the plurality of row-direction wirings 4 and the plurality of column-direction wirings 7 as corresponding to an active area, and the area outside of this area as being a non-active area);
a plurality of touch electrodes (4) disposed in the active area (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6, which are disposed in the active area) and a plurality of touch lines (R1-R6) electrically connected to at least some of the plurality of touch electrodes disposed in a first side of the non-active area (1) (See FIG. 2, showing the claimed electrical connection of R1-R6 to at least some of 4; See annotated FIG. 2 below: the Examiner is interpreting the labeled side to the right of the dashed line as corresponding to the claimed first side of the non-active area, in which the plurality of touch lines R1-R6 are disposed); 
an extension part (See FIG. 11: 15 is an extension part) located in a second side of the non-active area that is different from the first side of the non-active area (See annotated FIG. 2 below: the Examiner is interpreting the labeled side to the left of the dashed line as corresponding to the claimed second side of the non-active area, in which the extension part is disposed at the ends of 4), directly connected with an adjacent outermost peripheral touch electrode (See paragraph [0042]; See FIG. 11: the Examiner is interpreting 4 and 14 being part of an outermost peripheral touch electrodes. As shown in this figure, 15 is directly connected with the adjacent outermost peripheral touch electrode) wherein the extension part does not contact the plurality of touch lines (See FIG. 2: the extension part 15 is disposed on the ends of 4 at an opposite side to where the plurality of touch lines R1-R6 are disposed, and therefore don’t contact the plurality of touch lines R1-R6); 
a capacity compensation pattern (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation) disposed in the second side of the non-active area (See annotated FIG. 2 below: the capacity compensation pattern is disposed in the second side of the non-active area (e.g., corresponding to the area A)), vertically overlapping the extension part (See paragraph [0070]; See FIG. 11, showing 16 vertically overlaps 15 (in the Y-direction)) and disposed in a layer different from the plurality of touch electrodes (See paragraph [0042], last two lines), 
	wherein at least one of the plurality of touch electrodes and at least one of the plurality of touch lines directly contact each other in the first side of the non-active area (See annotated FIG. 2 below: at least one of the plurality of touch electrodes 4 and at least one of the plurality of touch lines (e.g., R1) directly contact each other in the first side of the non-active area), and the plurality of touch electrodes and the plurality of touch lines do not contact each other in the second side of the non-active area (See annotated FIG. 2 below: the plurality of touch electrodes 4 and the plurality of touch lines R1-R6 do not contact each other in the second side of the non-active area), and the at least one of the plurality of touch lines is extended to the second side of the non-active area (See annotated FIG. 2 below: the at least one of the plurality of touch lines (e.g., R1) is extended to the second side of the non-active area), and
	wherein both of the extension part and the compensation pattern are parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (See FIG. 11: both of the extension part 15 and the compensation pattern 12 and 16 are parallel with the plurality of touch lines R1-R6 (FIG. 2 shows R1-R6 extending in the x and y direction, and are therefore parallel to the claimed structures) and disposed between the plurality of touch lines R1-R6 and the adjacent outermost peripheral touch electrode 4 and 14),
wherein the extension part includes a first extension part connected to a first touch line (R1) among the plurality of touch lines through a first outermost peripheral touch electrode (See FIG. 2: a first extension part corresponds to 15 in FIG. 11, which is connected to a first touch line R1 through a first outermost peripheral touch electrode 4) and a second extension part connected to a second touch line (R2) among the plurality of touch lines through a second outermost peripheral touch electrode, and the first touch line is longer than the second touch line (See FIG. 2: a second extension part corresponds to 15 in FIG. 11, which is connected to a second touch line R2 through a second outermost peripheral touch electrode 4, , and the first touch line R1 is longer than the second touch line R2), 
wherein the capacity compensation pattern includes a first capacity compensation pattern overlapping with the first extension part and a second capacity compensation pattern overlapping with the second extension part (See paragraph [0070]; See FIG. 2: a first capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the first extension part 15 corresponding to the first outermost peripheral touch electrode 4 connected to R1 and second capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the second extension part 15 corresponding to the second outermost peripheral touch electrode 4 connected to R2), 
wherein the first capacity compensation pattern and the first extension part completely overlap with each other at a first overlapping area, and the second capacity compensation pattern and the second extension part completely overlap with each other at a second overlapping area (See FIG. 11, showing 16 completely overlapping with 15 in an overlapping area. Specifically, the Examiner is interpreting the combined area in which 16 overlaps with 15 as corresponding to an overlapping area. Therefore, there is a first overlapping area, corresponding to the first outermost peripheral touch electrode 4 connected to R1, and a second overlapping area, corresponding to the second outermost peripheral touch electrode 4 connected to R2).


    PNG
    media_image1.png
    688
    857
    media_image1.png
    Greyscale

	Nakamura does not explicitly teach (see elements emphasized in italics):
a substrate including an active area where an image is displayed and a non-active area disposed outside the active area;
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines, wherein the capacity compensation pattern is disposed in a layer different from the plurality of touch lines;
	a plurality of auxiliary touch lines corresponding to the plurality of touch lines, spaced apart by an insulating layer from the plurality of touch lines, and spaced apart from the capacity compensation pattern including a plurality of layers identical to one another in the second side of the non-active area, 
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and both of the extension part and the compensation pattern are disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
	However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	a substrate (FIG. 5: SUB) including an active area (DM-DA) where an image is displayed and a non-active area (DM-NDA) disposed outside the active area (See FIGS. 7A and 7C);
	a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) corresponding to a plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52), spaced apart by an insulating layer from the plurality of touch lines (See FIG. 7F: for example, SL2-11 spaced apart from SL2-12 by ISU-IL1) including a plurality layers identical to one another (See paragraph [0158]; See FIG. 7F: each of the auxiliary touch lines SL2-11 – SL2-41, SL1-11 – SL1-51 includes a layer of material that is identical in each auxiliary touch line. Therefore, the plurality of auxiliary touch lines SL2-11 – SL2-41, SL1-11 – SL1-51 include a plurality layers identical to one another) in the non-active area (See FIGS. 7A and 7C: SL2-11 – SL2-41, SL1-11 – SL1-51 are disposed in the non-active area DM-NDA),
	wherein the plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52) is disposed to surround an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel (See FIG. 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52is disposed around at least three sides of an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel on the right side of the figure),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura) by including an active area where an image is displayed and a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Lin). Nakamura shows that the plurality of touch lines are spaced apart from the capacity compensation pattern and extend to the second side of the non-active area (See FIG. 2: R1-R6 are connected to 4 but do not contact 12 and 16, and are therefore spaced apart from them; See the above annotated FIG. 2). Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, the plurality of auxiliary touch lines would be spaced apart from the capacity compensation pattern in the second side of the non-active area the plurality of touch lines because the auxiliary touch lines would be disposed under the plurality of touch lines, and therefore would have the same spatial arrangement. Including an active area where an image is displayed would allow for the touch sensor to be disposed to correspond with displayed images (See FIGS. 7A and 7C; See paragraph [0104]) and including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]). Furthermore, it would have been obvious to modify the touch display device (as taught by Nakamura) so both of the extension part and the compensation pattern are disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (according to the teachings of Lin). This modification would be accomplished by including additional touch lines so that the column touch electrodes have touch lines connected at both ends, and routing the additional touch lines around the outermost peripheral region of the touch panel (as taught by Kim), resulting in the capacity compensation patterns located the outermost peripheral touch electrode being surrounded by the plurality of touch lines. Doing so would have been an alternative arrangement of the touch lines (See Kim, paragraph [0139]: the touch lines SL2-1 – SL2-4 may either be connected to one or both ends of the second electrodes TE2-1 to TE2-4. Therefore, Kim discloses that the claimed modification is an obvious variation) that would result in the same predictable function of applying touch signals to the touch electrodes for capacitance detection (See Kim, paragraph [0138]).
Nakamura in view of Kim does not explicitly teach (see elements emphasized in italics):
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines, wherein the capacity compensation pattern is disposed in a layer different from the plurality of touch lines;
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A capacity compensation pattern (FIG. 7C: SPP) disposed in a layer different from a plurality of touch lines (See FIG. 7C: SPP disposed in a layer different from W21-W23).
Nakamura in view of Kim contained a device which differed from the claimed device by the substitution of the capacity compensation pattern disposed in a layer different from the plurality of touch electrodes, but not explicitly in a layer different from the plurality of touch lines. No teaches the substituted element of a capacity compensation pattern disposed in a layer different from the plurality of touch lines. Their functions were known in the art to provide a capacity compensation pattern in a different layer from a sensing layer. The location of the capacity compensation pattern relative to the plurality of touch lines taught by Nakamura in view of Kim could have been substituted with the location of the capacity compensation pattern relative to the plurality of touch lines taught by No and the results would have been predictable and resulted in placing the capacity compensation pattern in a layer separate from both the plurality of touch electrodes and the plurality of touch lines.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Nakamura in view of Kim, and in further view of No does not explicitly teach (see elements emphasized in italics):
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines;
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, display devices (Ono, paragraph [0002]), Ono teaches:
	A capacity compensation pattern (41) compensating for a difference in parasitic capacitance caused by a length difference in a plurality of touch lines (C5-C8) (See paragraph [0058] and paragraph [0080]; See FIG. 5), and 
	wherein a first number of extensions on a first capacity compensation pattern and first extension part is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part (See FIG. 5: a number of teeth on extension parts of outermost peripheral touch electrodes (31) and a capacity compensation pattern (41) is inversely proportional to a length of a plurality of touch lines connected to the outermost peripheral touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura in view of Kim, and in further view of No) so the capacity compensation pattern compensates for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines (as taught Ono) by adopting the structure (taught by Ono) to arrive at the claimed feature. Specifically, Nakamura, FIG. 11 shows that a first overlapping length between the first capacity compensation pattern and the first extension part and a second overlapping length between the second capacity compensation pattern and the second extension part depends on the number of teeth on the extension part (See FIG. 11: an overlapping length between 16 and 15 is equal to the total length (in the Y-direction) of the areas where 16 and 15 overlap for the corresponding touch electrode). Therefore, by adopting a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part taught by Ono, the first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part due to the differing number of extensions. Doing so would reduce the deviation in the capacitance detecting sensitivities (See Ono, paragraph [0074], last seven lines).
Nakamura in view of Kim, in further view of No, and in further view of Ono does not explicitly teach:
wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode.
However, in the same field of endeavor, touch panels (Lin, paragraph [0002]), Lin teaches:
An extension part is located vertically higher than an adjacent outermost peripheral touch electrode (See FIG. 4: an extension part of 8 extending into the area 14 is vertically higher than an adjacent outermost peripheral touch electrode 26 located in the area 12).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura in view of Kim, in further view of No, and in further view of Ono) so the extension part is located vertically higher than the adjacent outermost peripheral touch electrode (placing the extension part on the inner frame 20, as taught by Lin). Doing so would shield the wires in the peripheral region (See Lin, paragraph [0024]).

Regarding Claim 2, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein the plurality of touch lines is disposed in a periphery of a touch electrode area in which the plurality of touch electrodes are arranged (See FIG. 2: R1-R6 are disposed in a periphery of a touch electrode area in which the plurality of touch electrodes 4 are arranged), and the at least one of the plurality of touch lines has a different length (See FIG. 2: R1-R6 each have a different length).

Regarding Claim 3, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 1, wherein the capacity compensation pattern (Nakamura, FIG. 11: 12 and 16) partially overlaps an area (an area of 14) (See FIG. 11) of a first outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: the Examiner is interpreting a first outermost peripheral touch electrode as being located at “1”; See paragraph [0074]) and an area (an area of 14+15) (See Nakamura, FIG. 11) of a second outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: the Examiner is interpreting a second outermost peripheral touch electrode as being located at “2”; See Nakamura, paragraph [0074]), and 

    PNG
    media_image2.png
    777
    994
    media_image2.png
    Greyscale

wherein a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) and a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the second outermost peripheral touch electrode and the capacity compensation pattern) are different from each other (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern and a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern are different from each other).

    PNG
    media_image3.png
    635
    895
    media_image3.png
    Greyscale


Regarding Claim 4, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 3, wherein a length of a first touch line (R1) electrically connected to the first outermost peripheral touch electrode is longer than a length of a second touch line (R2) electrically connected to the second outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: R1 electrically connected to the first outermost peripheral touch electrode (“1”) is longer than a length of R2 electrically connected to the second outermost peripheral touch electrode (“2)), and 

    PNG
    media_image2.png
    777
    994
    media_image2.png
    Greyscale

a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) is smaller than a size of an overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the second outermost peripheral touch electrode and the capacity compensation pattern) (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern smaller than a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern).

    PNG
    media_image3.png
    635
    895
    media_image3.png
    Greyscale


Regarding Claim 5, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 4, wherein a size of an area in which the first outermost peripheral touch electrode overlaps the capacity compensation pattern than a size of an area in which the second outermost peripheral touch electrode overlaps the capacity compensation pattern (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of an area in which the first outermost peripheral touch electrode overlaps the capacity compensation pattern than a size of an area in which the second outermost peripheral touch electrode overlaps the capacity compensation pattern).

Regarding Claim 6, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 4, wherein, in the capacity compensation pattern, a width of a part in which the capacity compensation pattern overlaps the first outermost peripheral touch electrode is smaller than a width of a part in which the capacity compensation pattern overlaps the second outermost peripheral touch electrode (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a width of a part in which the capacity compensation pattern overlaps the first outermost peripheral touch electrode (a combined width of the overlapping portions 15 and 16) is smaller than a width of a part in which the capacity compensation pattern overlaps the second outermost peripheral touch electrode (a combined width of the overlapping portions 15 and 16)).

Regarding Claim 7, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 6, wherein, in the capacity compensation pattern, a part in which the capacity compensation pattern and the first outermost peripheral touch electrode overlap each other (See FIG. 11: 16 corresponds to a part of the capacity compensation pattern in which the capacity compensation pattern and the first outermost peripheral touch electrode overlap each other) is integrated with or separated from (See paragraph [0070]: the comb-teeth parts 16 are all provided on 12, and therefore each of the parts are integrated with each other) a part in which the capacity compensation pattern and the second outermost peripheral touch electrode overlap each other(See FIG. 11: 16 corresponds to a part of the capacity compensation pattern in which the capacity compensation pattern and the second outermost peripheral touch electrode overlap each other.

Regarding Claim 8, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein the capacity compensation pattern is applied with a ground voltage or a voltage having a level different from that of a voltage applied to the plurality of touch electrodes (See paragraph [0039], lines 1-3).

Regarding Claim 9, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 1, wherein the touch panel is mounted on a display panel (See Nakamura, paragraph [0028], lines 1-3), wherein the touch panel is mounted on the display panel (See Nakamura, paragraph [0028], lines 1-3) and includes the insulating layer (See Kim, FIG. 7F: ISU-IL1; See No, FIG. 7C: TS-IL1), and a touch sensor metal on the insulating layer (See Kim, FIG. 7E: SP1 disposed on ISU-IL1; See No, FIG. 7C: TE1, W21, W22, W23 disposed on TS-IL1).
	Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above does not explicitly teach (see emphasized elements in italics):
the touch panel is mounted inside a display panel, wherein the touch panel is mounted in the display panel and includes a cathode, an encapsulation layer located on the cathode, the insulating layer located on the encapsulation layer.
However, No teaches further:
	A touch panel (TS) is mounted inside a display panel (DD) (See FIG. 1), wherein the touch panel is mounted in the display panel (See FIG. 1) and includes a cathode (CE), an encapsulation layer (TFE) located on the cathode (See paragraph [0083], lines 1-3), an insulating layer (TS-IL1/TS-IL2) located on the encapsulation layer (See FIG. 7C), and a touch sensor metal on the insulating layer (See FIG. 7C: a touch sensor metal (including TE1, W21, W22, W23) on TS-IL1/TS-IL2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the touch display device (as taught by Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above) by mounting the touch panel inside a display panel and including the claimed elements (as taught by No). Doing so would have allowed the touch panel to be integrated with an OLED display panel which protecting the organic light-emitting element OLED from water and foreign substances such as dust particles (See No, paragraph [0083]).

Regarding Claim 10, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, No teaches:
The touch display device of claim 9, wherein the touch sensor metal includes the plurality of touch electrodes and the plurality of touch lines (See FIG. 7C: a touch sensor metal (including TE1, W21, W22, W23)) and the capacity compensation pattern (SPP) is located between the encapsulation layer (TFE) and the insulating layer (TS-IL1/TS-IL2) (See FIG. 7C). In addition, the same motivation is used as the rejection for claim 9.

Regarding Claim 11, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch display device of claim 1, wherein the touch panel is mounted inside or outside a display panel (See Nakamura, paragraph [0028], lines 1-3) having the active area and the non-active area (See Lin, FIG. 1: R1 and R2).
Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above does not explicitly teach:
the capacity compensation pattern is correspondingly located to the non-active area, and a part in which the at least one most peripheral touch electrode does not overlap the capacity compensation pattern is correspondingly located on the active area, and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern is correspondingly located on the non-active area.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A display panel (FIG. 1) having an active area (DA) on which an image is displayed (See paragraph [0088], lines 1-6) and a non-active area (NDA) outside the active area (See FIG. 1), a capacity compensation pattern (SPP) is correspondingly located to the non-active area (See FIG. 8A; See paragraph [0088], lines 1-6), and a part in which at least one most peripheral touch electrode (TE1) does not overlap the capacity compensation pattern is correspondingly located on the active area (AA) (See FIG. 8A), and a part in which the at least one outermost peripheral touch electrode overlaps the capacity compensation pattern (See BR1 overlapping SPP) is correspondingly located on the non-active area (NAA) (See FIG. 8A).
Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above contained a device which differed from the claimed device by the substitution of a display panel lacking an explicit active area and non-active area. No teaches the substituted element of a display panel having an active area on which an image is displayed and a non-active area outside the active area. Their functions were known in the art to provide compensation for a touch sensor integrated with a display panel (See Nakamura, paragraph [0039]; See No, paragraph [0128]). The display panel taught by Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above could have been substituted with the display panel having an active area and non-active area taught by No and the results would have been predictable and resulted in providing the capacity compensation pattern in a region that does not display images.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, further comprising at least one dummy metal (13) disconnected from a metal electrode (See FIG. 2: 13 disconnected from a metal electrode R1) is disposed in an area (1) where the plurality of touch electrodes is located (See FIG. 2: 13 is disposed in an area of 1 where 4 is also located; See paragraph [0036], last three lines).

Regarding Claim 14, Nakamura teaches:
A touch panel (FIGS. 1 and 2: 1) comprising: 
a substrate (FIG. 1: 2) including an active area, and a non-active area disposed outside the active area (See paragraph [0035]; See FIG. 2: the Examiner is interpreting the area covered by the plurality of row-direction wirings 4 and the plurality of column-direction wirings 7 as corresponding to an active area, and the area outside of this area as being a non-active area) including first and second sides different from each other (See annotated FIG. 2 below: the Examiner is interpreting the labeled side to the right of the dashed line as corresponding to the claimed first side of the non-active area and the Examiner is interpreting the labeled side to the left of the dashed line as corresponding to the claimed second side of the non-active area);
a plurality of touch electrodes (4) located in the active area (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6 which are disposed in the active area) and including an outermost peripheral touch electrode (See FIG. 11: the Examiner is interpreting 4, 14 and 15 being part of the outermost peripheral touch electrodes) at an outermost peripheral region of the touch panel (See paragraph [0074]; See FIG. 2: the area A is where at least one outermost peripheral touch electrode among outermost peripheral touch electrodes is located at an outermost peripheral region of the touch display device) having an extension part (See FIG. 11: 15 is an extension part), wherein the extension part is located in the second side of the non-active area (See annotated FIG. 2 below: the extension part is disposed in the second side of the non-active area at the ends of 4), directly connected with an adjacent outermost peripheral touch electrode (See paragraph [0042]; See FIG. 11: the Examiner is interpreting 4 and 14 being part of an outermost peripheral touch electrodes. As shown in this figure, 15 is directly connected with the adjacent outermost peripheral touch electrode) and does not contact a plurality of touch lines (R1-R6) (See FIG. 2: the extension part 15 is disposed on the ends of 4 at an opposite side to where the plurality of touch lines R1-R6 are disposed, and therefore don’t contact the plurality of touch lines R1-R6),
wherein the plurality of touch lines (R1-R6) electrically is connected to at least some of the plurality of touch electrodes disposed in the first side of the non-active area See FIG. 2, showing the claimed electrical connection of R1-R6 to at least some of 4; See annotated FIG. 2 below: the Examiner is interpreting the labeled side to the right of the dashed line as corresponding to the claimed first side of the non-active area, in which the plurality of touch lines R1-R6 are disposed);  
a capacity compensation pattern (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation) disposed in the second side of the non-active area (See annotated FIG. 2 below: the capacity compensation pattern is disposed in the second side of the non-active area (e.g., corresponding to the area A)), vertically overlapping with the extension part (See paragraph [0070]; See FIG. 11, showing 16 vertically overlaps 15 (in the Y-direction)) and disposed in a layer different from the plurality of touch electrodes (See paragraph [0042], last two lines),
	wherein at least one of the plurality of touch electrodes and at least one of the plurality of touch lines directly contact each other in the first side of the non-active area (See annotated FIG. 2 below: at least one of the plurality of touch electrodes 4 and at least one of the plurality of touch lines (e.g., R1) directly contact each other in the first side of the non-active area), and the plurality of touch electrodes and the plurality of touch lines do not contact each other in the second side of the non-active area (See annotated FIG. 2 below: the plurality of touch electrodes 4 and the plurality of touch lines R1-R6 do not contact each other in the second side of the non-active area), and the at least one of the plurality of touch lines runs over the second side of the non-active area (See annotated FIG. 2 below: the at least one of the plurality of touch lines (e.g., R1) runs over the second side of the non-active area), and
	wherein both of the extension part and the compensation pattern are parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (See FIG. 11: both of the extension part 15 and the compensation pattern 12 and 16 are parallel with the plurality of touch lines R1-R6 (FIG. 2 shows R1-R6 extending in the x and y direction, and are therefore parallel to the claimed structures) and disposed between the plurality of touch lines R1-R6 and the adjacent outermost peripheral touch electrode 4 and 14),
wherein the extension part includes a first extension part connected to a first touch line (R1) among the plurality of touch lines through a first outermost peripheral touch electrode (See FIG. 2: a first extension part corresponds to 15 in FIG. 11, which is connected to a first touch line R1 through a first outermost peripheral touch electrode 4) and a second extension part connected to a second touch line (R2) among the plurality of touch lines through a second outermost peripheral touch electrode, and the first touch line is longer than the second touch line (See FIG. 2: a second extension part corresponds to 15 in FIG. 11, which is connected to a second touch line R2 through a second outermost peripheral touch electrode 4, , and the first touch line R1 is longer than the second touch line R2), 
wherein the capacity compensation pattern includes a first capacity compensation pattern overlapping with the first extension part and a second capacity compensation pattern overlapping with the second extension part (See paragraph [0070]; See FIG. 2: a first capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the first extension part 15 corresponding to the first outermost peripheral touch electrode 4 connected to R1 and second capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the second extension part 15 corresponding to the second outermost peripheral touch electrode 4 connected to R2), 
wherein the first capacity compensation pattern and the first extension part completely overlap with each other at a first overlapping area, and the second capacity compensation pattern and the second extension part completely overlap with each other at a second overlapping area (See FIG. 11, showing 16 completely overlapping with 15 in an overlapping area. Specifically, the Examiner is interpreting the combined area in which 16 overlaps with 15 as corresponding to an overlapping area. Therefore, there is a first overlapping area, corresponding to the first outermost peripheral touch electrode 4 connected to R1, and a second overlapping area, corresponding to the second outermost peripheral touch electrode 4 connected to R2).


    PNG
    media_image1.png
    688
    857
    media_image1.png
    Greyscale

	Nakamura does not explicitly teach (see elements emphasized in italics):
a substrate including an active area where an image is displayed and a non-active area disposed outside the active area;
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines, wherein the capacity compensation pattern is disposed in a layer different from the plurality of touch lines;
	a plurality of auxiliary touch lines corresponding to the plurality of touch lines, spaced apart by an insulating layer from the plurality of touch lines and spaced apart from the capacity compensation pattern including a plurality of layers identical to one another in the second side of the non-active area,
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and both of the extension part and the compensation pattern are disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
	However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	a substrate (FIG. 5: SUB) including an active area (DM-DA) where an image is displayed and a non-active area (DM-NDA)disposed outside the active area (See FIGS. 7A and 7C);
	a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) corresponding to a plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52), spaced apart by an insulating layer from the plurality of touch lines (See FIG. 7F: for example, SL2-11 spaced apart from SL2-12 by ISU-IL1) including a plurality of layers identical to one another (See paragraph [0158]; See FIG. 7F: each of the auxiliary touch lines SL2-11 – SL2-41, SL1-11 – SL1-51 includes a layer of material that is identical in each auxiliary touch line. Therefore, the plurality of auxiliary touch lines SL2-11 – SL2-41, SL1-11 – SL1-51 include a plurality layers identical to one another) in the non-active area (See FIGS. 7A and 7C: SL2-11 – SL2-41, SL1-11 – SL1-51 are disposed in the non-active area DM-NDA),
	wherein the plurality of touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52) is disposed to surround an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel (See FIG. 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52is disposed around at least three sides of an outermost peripheral touch electrode (one of TE1-1 – TE1-5) located at an outermost peripheral region of a touch panel on the right side of the figure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Nakamura) by including an active area where an image is displayed and a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Lin). Nakamura shows that the plurality of touch lines are spaced apart from the capacity compensation pattern and extend to the second side of the non-active area (See FIG. 2: R1-R6 are connected to 4 but do not contact 12 and 16, and are therefore spaced apart from them; See the above annotated FIG. 2). Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, the plurality of auxiliary touch lines would be spaced apart from the capacity compensation pattern in the second side of the non-active area the plurality of touch lines because the auxiliary touch lines would be disposed under the plurality of touch lines, and therefore would have the same spatial arrangement. Including the an active area where an image is displayed would allow for the touch sensor to be disposed to correspond with displayed images (See FIGS. 7A and 7C; See paragraph [0104]) and including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]). Furthermore, it would have been obvious to modify the touch panel (as taught by Nakamura) so both of the extension part and the compensation pattern are disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (according to the teachings of Lin). This modification would be accomplished by including additional touch lines so that the column touch electrodes have touch lines connected at both ends, and routing the additional touch lines around the outermost peripheral region of the touch panel (as taught by Kim), resulting in the capacity compensation patterns located the outermost peripheral touch electrode being surrounded by the plurality of touch lines. Doing so would have been an alternative arrangement of the touch lines (See Kim, paragraph [0139]: the touch lines SL2-1 – SL2-4 may either be connected to one or both ends of the second electrodes TE2-1 to TE2-4. Therefore, Kim discloses that the claimed modification is an obvious variation) that would result in the same predictable function of applying touch signals to the touch electrodes for capacitance detection (See Kim, paragraph [0138]).
Nakamura in view of Kim does not explicitly teach (see elements emphasized in italics):
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines, wherein the capacity compensation pattern is disposed in a layer different from the plurality of touch lines;	
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A capacity compensation pattern (FIG. 7C: SPP) disposed in a layer different from a plurality of touch lines (See FIG. 7C: SPP disposed in a layer different from W21-W23).
Nakamura in view of Kim contained a device which differed from the claimed device by the substitution of the capacity compensation pattern disposed in a layer different from the plurality of touch electrodes, but not explicitly in a layer different from the plurality of touch lines. No teaches the substituted element of a capacity compensation pattern disposed in a layer different from the plurality of touch lines. Their functions were known in the art to provide a capacity compensation pattern in a different layer from a sensing layer. The location of the capacity compensation pattern relative to the plurality of touch lines taught by Nakamura in view of Kim could have been substituted with the location of the capacity compensation pattern relative to the plurality of touch lines taught by No and the results would have been predictable and resulted in placing the capacity compensation pattern in a layer separate from both the plurality of touch electrodes and the plurality of touch lines.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Nakamura in view of Kim, and in further view of No does not explicitly teach (see elements emphasized in italics):
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines;
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, display devices (Ono, paragraph [0002]), Ono teaches:
	A capacity compensation pattern (41) compensating for a difference in parasitic capacitance caused by a length difference in a plurality of touch lines (C5-C8) (See paragraph [0058] and paragraph [0080]; See FIG. 5), and 
	wherein a first number of extensions on a first capacity compensation pattern and first extension part is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part (See FIG. 5: a number of teeth on extension parts of outermost peripheral touch electrodes (31) and a capacity compensation pattern (41) is inversely proportional to a length of a plurality of touch lines connected to the outermost peripheral touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Nakamura in view of Kim, and in further view of No) so the capacity compensation pattern compensates for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines (as taught Ono) by adopting the structure (taught by Ono) to arrive at the claimed feature. Specifically, Nakamura, FIG. 11 shows that a first overlapping length between the first capacity compensation pattern and the first extension part and a second overlapping length between the second capacity compensation pattern and the second extension part depends on the number of teeth on the extension part (See FIG. 11: an overlapping length between 16 and 15 is equal to the total length (in the Y-direction) of the areas where 16 and 15 overlap for the corresponding touch electrode). Therefore, by adopting a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part taught by Ono, the first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part due to the differing number of extensions. Doing so would reduce the deviation in the capacitance detecting sensitivities (See Ono, paragraph [0074], last seven lines).
	Nakamura in view of Kim, in further view of No, and in further view of Ono does not explicitly teach:
wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode.
However, in the same field of endeavor, touch panels (Lin, paragraph [0002]), Lin teaches:
An extension part is located vertically higher than an adjacent outermost peripheral touch electrode (See FIG. 4: an extension part of 8 extending into the area 14 is vertically higher than an adjacent outermost peripheral touch electrode 26 located in the area 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura in view of Kim, in further view of No, and in further view of Ono) so the extension part is located vertically higher than the adjacent outermost peripheral touch electrode (placing the extension part on the inner frame 20, as taught by Lin). Doing so would shield the wires in the peripheral region (See Lin, paragraph [0024]).

Regarding Claim 15, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch panel of claim 14, wherein the touch panel is mounted inside or outside a display panel ((See Nakamura, paragraph [0028], lines 1-3) having the active area and the non-active area (See Lin, FIG. 1: R1 and R2).
Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above does not explicitly teach:
the capacity compensation pattern is correspondingly located to the non-active area, and a part in which the outermost peripheral touch electrode does not overlap with the capacity compensation pattern is correspondingly located on the active area, and a part in which the outermost peripheral touch electrode overlaps with the capacity compensation pattern is correspondingly located on the non-active area.
However, in the same field of endeavor, display devices (No, Abstract), No teaches:
A display panel (FIG. 1) having an active area (DA) on which an image is displayed (See paragraph [0088], lines 1-6) and a non-active area (NDA) outside the active area (See FIG. 1), a capacity compensation pattern (SPP) is correspondingly located to the non-active area (See FIG. 8A; See paragraph [0088], lines 1-6), and a part in which at least one outermost peripheral touch electrode (TE1) does not overlap with the capacity compensation pattern is correspondingly located on the active area (AA) (See FIG. 8A), and a part in which the at least one outermost peripheral touch electrode overlaps with the capacity compensation pattern (See BR1 overlapping SPP) is correspondingly located on the non-active area (NAA) (See FIG. 8A).
Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above contained a device which differed from the claimed device by the substitution of a display panel lacking an explicit active area and non-active area. No teaches the substituted element of a display panel having an active area on which an image is displayed and a non-active area outside the active area. Their functions were known in the art to provide compensation for a touch sensor integrated with a display panel (See Nakamura, paragraph [0039]; See No, paragraph [0128]). The display panel taught by Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as combined above could have been substituted with the display panel having an active area and non-active area taught by No and the results would have been predictable and resulted in providing the capacity compensation pattern in a region that does not display images.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch panel of claim 14, wherein the capacity compensation pattern (Nakamura, FIG. 11: 12 and 16) partially overlaps an area (an area of 14) (See Nakamura, FIG. 11) of a first outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: the Examiner is interpreting a first outermost peripheral touch electrode as being located at “1”; See Nakamura, paragraph [0074]) and an area (an area of 14+15) (See Nakamura, FIG. 11) of a second outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: the Examiner is interpreting a second outermost peripheral touch electrode as being located at “2”; See Nakamura, paragraph [0074]), and 

    PNG
    media_image2.png
    777
    994
    media_image2.png
    Greyscale

wherein a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) and a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the second outermost peripheral touch electrode and the capacity compensation pattern) are different from each other (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern and a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern are different from each other).

    PNG
    media_image3.png
    635
    895
    media_image3.png
    Greyscale


Regarding Claim 17, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches:
The touch panel of claim 16, wherein a length of a first touch line (R1) electrically connected to the first outermost peripheral touch electrode is longer than a length of a second touch line (R2) electrically connected to the second outermost peripheral touch electrode (See annotated Nakamura, FIG. 2 below: R1 electrically connected to the first outermost peripheral touch electrode (“1”) is longer than a length of R2 electrically connected to the second outermost peripheral touch electrode (“2)), and 

    PNG
    media_image2.png
    777
    994
    media_image2.png
    Greyscale

a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the first outermost peripheral touch electrode and the capacity compensation pattern) is smaller than a size of an overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern (See annotated Nakamura, FIG. 11 below showing a size of the partially overlapping area (the total area in “A”) between the second outermost peripheral touch electrode and the capacity compensation pattern) (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of the partially overlapping area between the first outermost peripheral touch electrode and the capacity compensation pattern smaller than a size of the partially overlapping area between the second outermost peripheral touch electrode and the capacity compensation pattern).

    PNG
    media_image3.png
    635
    895
    media_image3.png
    Greyscale


Regarding Claim 21, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
	The touch display device of claim 1, further comprising a touch circuit (26) driving the touch panel and sensing a touch or a touch position (See FIG. 12; See paragraph [0083]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin as applied to claim 1 above, and further in view of Tada et al. (US 20180197924 A1), hereinafter Tada.

Regarding Claim 12, Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Nakamura teaches:
The touch display device of claim 1, wherein each of the plurality of touch electrodes is a metal electrode that is patterned in a mesh form and has holes therethrough (See paragraph [0052]; See FIG. 6: holes between the metal wirings).
	Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin does not explicitly teach:
each of the holes corresponds to a light emitter of at least one subpixel.
However, in the same field of endeavor, display devices (Tada, Abstract), Tada teaches:
	Each of a plurality of touch electrodes (See FIG. 1: 202/204) is a metal electrode (See paragraph [0081], lines 1-5) that is patterned in a mesh form (See paragraph [0076], lines 1-3) and has holes (250) therethrough, and each of the holes corresponds to a light emitter of at least one subpixel (See FIG. 9) (See paragraph [0078], last two lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by Nakamura in view of Kim, in further view of No, in further view of Ono, and in further view of Lin) so each of the holes corresponds to a light emitter of at least one subpixel (as taught by Tada). Doing so would make it possible to effectively utilize the light emission the light emitter which can contribute to a reduction in power consumption (See Tada, paragraph [0083]).

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin.

Regarding Claim 18, No teaches:
	A touch display device (FIG. 1) comprising: 
	a substrate (FIG. 2D: SUB) including an active area (DA) where an image is displayed and a non-active area (NDA) disposed outside the active area (See FIG. 1 and paragraph [0048]) and including first and second sides different from each other (See annotated FIG. 6A below: the Examiner is interpreting an upper side and a lower side of NDA as corresponding to a first side and second side, respectively); 
	an encapsulation layer (TFE) on the substrate (See FIG. 2D:  TFE disposed on SUB); 
	a capacity compensation pattern formed on the encapsulation layer (FIG. 8B: SPP formed on TFE; See also paragraph [0128]) in the second side of the non-active area (See paragraph [0088], lines 1-6 and paragraph [0130], lines 1-2; See annotated FIG. 6A below: SPP is formed in the second side), and disposed in a layer different from a plurality of touch lines (FIG. 7A: W21-W23) (See FIG. 8B: SPP disposed in a layer different from W21-W23); 
	the plurality touch lines, formed on the encapsulation layer in the second side of the non-active area (See annotated FIG. 6A below: W21-W23 formed in the second side), formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area (See FIG. 8B: W21-W23 are formed on TFE in NAA, formed on a same layer (TFE) as SPP, and disposed to be spaced apart by a distance greater than spacing of SPP from AA); and
	an insulating layer (TS-IL1 and TS-IL2) formed on the encapsulation layer, the capacity compensation pattern, and the plurality of touch lines (See FIG. 8B: TS-IL1 and TS-IL2 formed on TFE, SPP and W21-W23 and W21); 
	wherein a plurality of touch electrodes (FIG. 6A: The Examiner is interpreting TE1 and BR1, and TE2 and BR2 as corresponding to a plurality of touch electrodes)) is located in the active area and disposed on the insulating layer (See paragraph [0142]; See FIG. 8B) in the active area (See FIG. 6A: TE1 and BR1, and TE2 and BR2 in AA); 
	wherein the plurality of touch lines is disposed on the insulating layer in the first side of the non-active area  (See annotated FIG. 6A below: W21-W23 disposed in the first side), formed on a same layer as the plurality of touch electrodes (See FIG. 8B: W21-W23 are disposed on TS-IL1 and TS-IL2 in the non-active area NAA, formed on a same layer (TFE) as the plurality of touch electrodes TE1 and TE2), and electrically connected to at least some of the plurality of touch electrodes (See paragraph [0114]); and
	wherein at least one of the plurality of touch electrodes and at least one of the plurality of touch lines directly contact each other in the first side non-active area (See FIG. 8B: BR1 directly contacts W23 in the first side as shown in annotated FIG. 6A below), and the plurality of touch electrodes and the plurality of touch lines do not contact each other in the second side non-active area, and the at least one of the plurality of touch lines runs over the second side non-active area (See annotated FIG. 6A below: TE1 and BR1, and TE2 and BR2 and W21-W23 do not contact each other in the second side non-active area, and W23 runs over the second side non-active area),
	the compensation pattern is parallel with the plurality of touch lines and disposed between the plurality of touch lines and an adjacent outermost peripheral touch electrode (See FIG. 6B: SPP is parallel with W21-W23 and disposed between W21-W23 and one of the touch electrodes in a peripheral area)
	No does not explicitly teach:
	The capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines and that is grounded, vertically overlapping with an extension part, and disposed in a layer different from the plurality of touch electrodes, wherein the extension part is located in the second side of the non-active area, directly connected with an adjacent outermost peripheral touch electrode, and not contacting the plurality of touch lines; and
	a plurality of auxiliary touch lines, formed on the encapsulation layer in the second side of the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area; 
	the insulating layer formed on the plurality of auxiliary touch lines;
	the plurality of touch electrodes patterned in a mesh form; and  
	the plurality of touch lines disposed in an area corresponded to the plurality of auxiliary touch lines, and 
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and both of the extension part and the compensation pattern are parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode,
	wherein the extension part includes a first extension part connected to a first touch line among the plurality of touch lines through a first outermost peripheral touch electrode and a second extension part connected to a second touch line among the plurality of touch lines through a second outermost peripheral touch electrode, and the first touch line is longer than the second touch line, 
	wherein the capacity compensation pattern includes a first capacity compensation pattern overlapping with the first extension part and a second capacity compensation pattern overlapping with the second extension part, 
	wherein the first capacity compensation pattern and the first extension part completely overlap with each other at a first overlapping area, and the second capacity compensation pattern and the second extension part completely overlap with each other at a second overlapping area, and 
	wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, touch display devices (Nakamura, paragraph [0002]), Nakamura teaches:
	a capacity compensation pattern that is grounded (FIG. 11: 12 and 16) (The Examiner is interpreting the shield wiring 12 and the comb-teeth parts 16 that are provided on the shield wiring 12 as being a capacity compensation pattern because, as disclosed in paragraph [0039], lines 1-3, they are provided with a ground potential, and as disclosed in paragraph [0039], lines 4-10, paragraph [0075], and paragraph [0079], they provide capacitive compensation), vertically overlapping with an extension part (See FIG. 11: 15 is an extension part), and disposed in a layer different from a plurality of touch electrodes (FIG. 2: 4) (See paragraph [0042], last two lines), wherein the extension part is located in a second side of a non-active area (See annotated FIG. 2 below: the extension part coming off of 4 on the side side), directly connected with an adjacent outermost peripheral touch electrode (See paragraph [0042]; See FIG. 11: the Examiner is interpreting 4 and 14 being part of an outermost peripheral touch electrodes. As shown in this figure, 15 is directly connected with the adjacent outermost peripheral touch electrode), and not contacting the plurality of touch lines (See FIG. 2: the extension part 15 is disposed on the ends of 4 at an opposite side to where the plurality of touch lines R1-R6 are disposed, and therefore don’t contact the plurality of touch lines R1-R6); and
	the plurality of touch electrodes (4) (See FIG. 2: 4 consisting of multiple touch electrodes, as shown in FIG. 6) patterned in a mesh form (See paragraph [0059]),
	wherein both of the extension part and the compensation pattern are parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (See FIG. 11: both of the extension part 15 and the compensation pattern 12 and 16 are parallel with the plurality of touch lines R1-R6 (FIG. 2 shows R1-R6 extending in the x and y direction, and are therefore parallel to the claimed structures) and disposed between the plurality of touch lines R1-R6 and the adjacent outermost peripheral touch electrode 4 and 14),
wherein the extension part includes a first extension part connected to a first touch line (R1) among the plurality of touch lines through a first outermost peripheral touch electrode (See FIG. 2: a first extension part corresponds to 15 in FIG. 11, which is connected to a first touch line R1 through a first outermost peripheral touch electrode 4) and a second extension part connected to a second touch line (R2) among the plurality of touch lines through a second outermost peripheral touch electrode, and the first touch line is longer than the second touch line (See FIG. 2: a second extension part corresponds to 15 in FIG. 11, which is connected to a second touch line R2 through a second outermost peripheral touch electrode 4, , and the first touch line R1 is longer than the second touch line R2), 
wherein the capacity compensation pattern includes a first capacity compensation pattern overlapping with the first extension part and a second capacity compensation pattern overlapping with the second extension part (See paragraph [0070]; See FIG. 2: a first capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the first extension part 15 corresponding to the first outermost peripheral touch electrode 4 connected to R1 and second capacity compensation pattern corresponds to 16 in FIG. 6 overlapping with the second extension part 15 corresponding to the second outermost peripheral touch electrode 4 connected to R2), 
wherein the first capacity compensation pattern and the first extension part completely overlap with each other at a first overlapping area, and the second capacity compensation pattern and the second extension part completely overlap with each other at a second overlapping area (See FIG. 11, showing 16 completely overlapping with 15 in an overlapping area. Specifically, the Examiner is interpreting the combined area in which 16 overlaps with 15 as corresponding to an overlapping area. Therefore, there is a first overlapping area, corresponding to the first outermost peripheral touch electrode 4 connected to R1, and a second overlapping area, corresponding to the second outermost peripheral touch electrode 4 connected to R2).


    PNG
    media_image4.png
    688
    857
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No) by including the grounded capacity compensation pattern disposed in a layer different from the plurality of touch electrodes and the extension part, including the claimed first and second extension parts (as taught by Nakamura). Furthermore, this combination would result in both of the extension part and the compensation pattern being parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode (See FIG. 6A of No: if the extension part and compensation pattern are added to the structure of No, they would be parallel with the plurality of touch lines and disposed between the plurality of touch lines and the adjacent outermost peripheral touch electrode). Doing so would have reduced occurrence of breakdown due to the electrostatic discharge (See Nakamura, paragraph [0079]).
	No in view of Nakamura does not explicitly teach:
	The capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines;
	a plurality of auxiliary touch lines, formed on the encapsulation layer in the second side of the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area; 
	the insulating layer formed on the plurality of auxiliary touch lines;
	the plurality of touch electrodes patterned in a mesh form; and  
	the plurality of touch lines disposed in an area corresponded to the plurality of auxiliary touch lines,
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
	However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	An insulating layer formed on a plurality of auxiliary touch lines (FIG. 7A: SL2-11 – SL2-41, SL1-11 – SL1-51) (See FIG. 7F: for example, ISU-IL1 formed on SL2-11); 
	a plurality of touch lines disposed in an area corresponded to the plurality of auxiliary touch lines (FIG. 7C: SL2-12 – SL2-42, SL1-12 – SL1-52),
	and wherein at least one of the plurality of touch lines is electrically connected to at least one of the plurality of auxiliary touch lines at a point where the at least one of the plurality of touch lines is connected to a touch circuit (See FIGS. 7A and 7C: at least one of SL2-12 – SL2-42, SL1-12 – SL1-52 is electrically connected to at least one of SL2-11 – SL2-41, SL1-11 – SL1-51 at a point ISU-PD where the at least one of the plurality of touch lines is connected to the touch circuit ) (See also paragraph [0138]) or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the prior art as teaching the limitation if at least one of the conditions listed in the alternative is taught) at a point where the at least one of the plurality of touch lines is connected to at least one of the outermost peripheral touch electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura) by including a plurality of auxiliary touch lines in the claimed manner (according to the teachings of Kim). No already teaches that the plurality of touch lines are formed on the encapsulation layer in the second side of the non-active area, formed on a same layer as the capacity compensation pattern, and disposed to be spaced apart by a distance greater than spacing of the capacity compensation pattern from the active area and the plurality of touch lines disposed on the insulating layer. Therefore, by including the plurality of auxiliary touch lines corresponding to the plurality of touch lines, as taught by Kim, they would also be formed on the same layers and include the same spatial relationships taught by No with regard to the plurality of touch lines. Including the plurality of auxiliary touch lines would reduce the resistance of the touch lines (See Kim, paragraph [0157]).
No in view of Nakamura and in further view of Kim does not explicitly teach (see elements emphasized in italics):
	the capacity compensation pattern compensating for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines;
	wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode, and 
wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part.
However, in the same field of endeavor, display devices (Ono, paragraph [0002]), Ono teaches:
	A capacity compensation pattern (41) compensating for a difference in parasitic capacitance caused by a length difference in a plurality of touch lines (C5-C8) (See paragraph [0058] and paragraph [0080]; See FIG. 5), and 
	wherein a first number of extensions on a first capacity compensation pattern and first extension part is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part (See FIG. 5: a number of teeth on extension parts of outermost peripheral touch electrodes (31) and a capacity compensation pattern (41) is inversely proportional to a length of a plurality of touch lines connected to the outermost peripheral touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by No in view of Nakamura and in further view of Kim) so the capacity compensation pattern compensates for a difference in parasitic capacitance caused by a length difference in the plurality of touch lines (as taught Ono) by adopting the structure (taught by Ono) to arrive at the claimed feature. Specifically, Nakamura, FIG. 11 shows that a first overlapping length between the first capacity compensation pattern and the first extension part and a second overlapping length between the second capacity compensation pattern and the second extension part depends on the number of teeth on the extension part (See FIG. 11: an overlapping length between 16 and 15 is equal to the total length (in the Y-direction) of the areas where 16 and 15 overlap for the corresponding touch electrode). Therefore, by adopting a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part taught by Ono, the first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part due to the differing number of extensions. Doing so would reduce the deviation in the capacitance detecting sensitivities (See Ono, paragraph [0074], last seven lines).
No in view of Nakamura and in further view of Kim, and in further view of Ono does not explicitly teach:
wherein the extension part is located vertically higher than the adjacent outermost peripheral touch electrode.
However, in the same field of endeavor, touch panels (Lin, paragraph [0002]), Lin teaches:
An extension part is located vertically higher than an adjacent outermost peripheral touch electrode (See FIG. 4: an extension part of 8 extending into the area 14 is vertically higher than an adjacent outermost peripheral touch electrode 26 located in the area 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura and in further view of Kim, and in further view of Ono) so the extension part is located vertically higher than the adjacent outermost peripheral touch electrode (placing the extension part on the inner frame 20, as taught by Lin). Doing so would shield the wires in the peripheral region (See Lin, paragraph [0024]).

Regarding Claim 19, No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin teaches:
	The touch display device of claim 18, wherein a size of an area in which the adjacent outermost peripheral touch electrode and the capacity compensation pattern overlap is inversely proportional to a length of the plurality of touch lines connected to the adjacent outermost peripheral touch electrode (As discussed above, Nakamura was modified according to Ono to include a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part. This modification would result in a size of an area in which the adjacent outermost peripheral touch electrode and the capacity compensation pattern overlap (a size of an area of overlap between 16 and 15) is inversely proportional to a length of the plurality of touch lines connected to the adjacent outermost peripheral touch electrode (due to the differing number of extensions on the first and second extension parts)).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin as applied to claim 19 above, and further in view of Na et al. (US 20170344186 A1), hereinafter Na.

Regarding Claim 20, No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin does not explicitly teach:
	The touch display device of claim 19, wherein each of the plurality of touch electrodes includes a dummy metal, and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to the length of the plurality of touch lines connected to the plurality of touch electrodes.
However, in the same field of endeavor, touch screens (Na, paragraph [0002]), Na teaches:
	each of a plurality of touch electrodes (TSE1) includes a dummy metal (TA2) (See FIG. 4) (See paragraph [0081]), and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to length of a plurality of touch lines connected to the plurality of touch electrodes (See FIG. 4: a ratio of the dummy metal TA2 in each of the plurality of touch electrodes TSE1 is proportional to length of a plurality of touch lines SL1 connected to the plurality of touch electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display device (as taught by No in view of Nakamura and in further view of Kim, in further view of Ono, and in further view of Lin) so each of the plurality of touch electrodes includes a dummy metal, and a ratio of the dummy metal in each of the plurality of touch electrodes is proportional to the length of the plurality of touch lines connected to the plurality of touch electrodes (as taught by Na). Doing so would account for differences in capacitance due to the differences in length of touch lines (See Na, paragraph [0083]).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
	Applicant argues that Nakamura does not teach the amended limitations of the independent claims 1 and 14 (Remarks, pages 12-14). The Examiner respectfully disagrees in part. Specifically, the Examiner submits that Nakamura teaches all of the amended limitations except for “wherein a first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part”, as discussed in the above rejections.
Applicant argues (Remarks, page 14) that the remaining cited prior art, including Ono do not cure the deficiencies of Nakamura. The Examiner respectfully disagrees. Specifically, as discussed in the above rejections, the Examiner submits that Ono renders obvious modifying the structure taught by Nakamura by adopting a first number of extensions on a first capacity compensation pattern and first extension part that is fewer than a second number of extensions on a second capacity compensation pattern and a second extension part taught by Ono, resulting in the first overlapping length between the first capacity compensation pattern and the first extension part is shorter than a second overlapping length between the second capacity compensation pattern and the second extension part due to the differing number of extensions. Doing so would reduce the deviation in the capacitance detecting sensitivities (See Ono, paragraph [0074], last seven lines).
Applicant argues (Remarks, pages 14-15) that the remaining claims are not taught by the prior art for the same reasons discussed with regard to claims 1 and 14. For the above reasons discussed with regard to claims 1 and 14, the Examiner respectfully disagrees.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692